DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action (Pg. 3) is incorrect in asserting that Solomon discloses clip 19 is configured to secure the at least one component to the planar surface and to release the at least one component from the planar surface.
The Examiner agrees and notes that the cited Office Action statement of “the planar surface” and not “the surface” was in inadvertent error, and was intended to read “the clip configured to secure the at least one component to the surface...” This is evident in the Office Action statement that Solomon discloses “a surface (inner surface of 13)” (Page 3), and Solomon does not recite the “surface is a planar surface” (Pg. 4).
Applicant argues that incorporating Spady’s chuck 100 into Solomon’s apparatus would improperly change its principle of operation.
The Examiner disagrees with Applicant’s assertion that Spady’s chuck in being incorporated into Solomon’s apparatus. The Office Action is merely modifying a surface of Solomon (designed to hold one type of object) with Spady’s teaching of a planar surface designed to hold a different object.
The Examiner further disagrees with Applicant’s assertion that modifying Solomon’s surface to be a planar surface would improperly change its principle of operation. Solomon’s apparatus, with inner surface of 13 modified to be a planar surface, would still be capable of gripping and holding a plate or pan as originally intended.
Applicant argues that “[a]ttempts to turn the plate-lifting apparatus upside down to incorporate a planar surface from an additional reference would require an alternative method of lifting a plate from a surface prior to moving the plate-lifting apparatus underneath the plate, which would improperly change the principle of operation of Solomon under MPEP 2143.01.
The Examiner responds that the Office Action makes not statement of turning the plate-lifting apparatus upside down to incorporate Spady’s planar surface, and that Solomon’s apparatus, with inner surface of 13 modified to be a planar surface, would still be capable of gripping and holding a plate or pan as originally intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 754,250) in view of Spady et al. (US 7,032,287).
	Solomon discloses;
Claim 1. An apparatus comprising: a base (7-14) including a surface (inner surface of 13) configured to receive at least one component; a handle (6-8) connected to the base and extending away from the base; and a clip (19) configured to slide along at least part of the handle towards and away from the base, the clip configured to secure the at least one component to the surface and to release the at least one component from the surface; wherein the clip is configured, after the at least one component is secured, to be locked (by means of 25) in order to prevent release of the at least one component from the surface (Pg. 1-2 and Fig. 1-3).  
The Examiner notes that the term “locked” is interpreted as meaning “firmly fastened or secured against opening” (OneLook online dictionary), and that Solomon’s element 25 performs this function.
Claim 4. The apparatus of Claim 1, further comprising one or more projections (13 and 14) extending from the base, the clip configured to be moved towards and away from the one or more projections.  
Claim 5. The apparatus of Claim 4, wherein each projection comprises or defines at least one groove (inner arcuate region of 13 and 14) configured to receive a portion of the at least one component.  
Claim 6. The apparatus of Claim 1, wherein the base comprises one or more openings (region between 7 and 8 and 18 and 19).  
Claim 7. The apparatus of Claim 1, wherein the clip comprises a lip or ridge (20 and 22) configured to be positioned over a portion of the at least one component in order to secure the at least one component to the surface.  
	The Examiner notes that the term “over” has a wide range of definitions, including “on the opposite side of an area, line, road, river, etc.” (OneLook online dictionary).  The Examiner’s interpretation of Solomon is that 22 crosses or extends “over” the lip of the plate. 
Claim 8. A method comprising: 
placing at least one component (platter) on a surface (inner surface of 13) of a base (7-14) of a tool (5), the tool having a handle (6-8) connected to the base and extending away from the base; sliding a clip (19) along at least part of the handle towards the base; securing the at least one component (illustrated in Fig. 1-2) to the surface using the clip; and locking the clip (by means of 25) in order to prevent release of the at least one component from the surface (Pg. 1-2 and Fig. 1-3).  
Claim 9. The method of Claim 8, further comprising:  sliding the clip along at least part of the handle away from the base; and releasing the at least one component from the tool.  
Claim 12. The method of Claim 8, wherein securing the at least one component to the surface comprises securing the at least one component to the surface between the clip and one or more projections (13 and 14) extending from the base, the clip configured to be moved towards and away from the one or more projections.  
Claim 13. The method of Claim 12, wherein each projection comprises or defines at least one groove (inner arcuate region of 13 and 14) configured to receive a portion of the at least one component.  
	Solomon is silent to; 
Claims 1 and 8. The surface is a planar surface.
However, Spacy discloses a method of placing at least one component (substrate 150) on a surface (slanted, inner surface of 109 which contacts 150) of a base (107) of a tool (100), and further teaches the surface is a planar surface (Col. 1-3 and Fig. 1, 2, and 4A).
Therefore, in view of Spacy’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Solomon’s surface to be a planar surface to insure the surface does not contact the substrate surface (154) given that Solomon’s curved surface may contact the substrate’s surface and damage it.
The Examiner notes that the term “on” has a wide range of definitions, including “touching a surface or an object” (OneLook online dictionary).  Thus, the Examiner interprets Spacy as placing substrate 150 “on” the slanted, inner surface of 109.

Claims 2-3, 10-11, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon and Spacy, and further in view of Cameron (US 5,388,313).
Solomon discloses;
Claim 15. A handheld tool comprising: a base (7-14) comprising; a surface (inner surface of 13) configured to receive at least one component; and multiple projections (13-14) located along an edge of the base, each projection comprising or defining at least one groove (inner arcuate region of 13 and 14) configured to receive a portion of the at least one component; an elongated handle (6-8) connected to the base opposite the projections and extending away from the base; a clip (19) wrapped partially around the handle, the clip configured to slide along at least part of the handle towards and away from the projections, the clip comprising a lip or ridge (20 and 22) configured to be selectively positioned over a portion of the at least one component in order to secure the at least one component to the surface (Pg. 1-2 and Fig. 1-3).
Claim 18. The handheld tool of Claim 15, wherein the base comprises multiple openings (region between 7 and 17, 8 and 17, and 18 and 19) extending through the base.  
	Solomon is silent to;
Claim 15. The surface is a planar surface.
However, Spacy discloses a method of placing at least one component (substrate 150) on a surface (slanted, inner surface of 109 which contacts 150) of a base (107) of a tool (100), and further teaches the surface is a planar surface (Col. 1-3 and Fig. 1, 2, and 4A).
Therefore, in view of Spacy’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Solomon’s surface to be a planar surface to insure the surface does not contact the substrate surface (154) given that Solomon’s curved surface may contact the substrate’s surface and damage it.
The Examiner notes that the term “on” has a wide range of definitions, including “touching a surface or an object” (OneLook online dictionary).  Thus, the Examiner interprets Spacy as placing substrate 150 “on” the slanted, inner surface of 109.
Solomon does not recite;
Claim 2. The handle comprises a lock configured to selectively prevent movement of the clip along the handle past the lock.  
Claim 3. The handle comprises multiple locks at different locations along the handle.  
Claim 10. Locking the clip comprises using a lock on the handle to selectively prevent movement of the clip along the handle past the lock.  
Claim 11. The handle comprises multiple locks at different locations along the handle.  
Claim 15. Multiple locks positioned along the handle, each lock configured to selectively prevent movement of the clip away from the projections along the handle past the lock; wherein one of the locks is configured, after the at least one component is secured, to prevent movement of the clip away from the projections and thereby prevent release of the at least one component from the planar surface.  
Claim 16. Each lock comprises a raised projection having:  an angled top surface configured to permit movement of the clip towards the projections; and a side surface configured to block movement of the clip away from the projections.  
Claim 17. Each lock further comprises slits along multiple sides of the raised projection, the slits configured to permit the raised projection to be depressed so that the side surface no longer blocks movement of the clip away from the projections.  
Claim 20. The clip comprises a gap defining a space configured to accommodate a depressed one of the locks so that the clip is able to pass by the depressed lock while sliding along the handle.  
	However, Cameron discloses a handheld tool (30) for gripping a component (34), the handheld tool having a handle (50a and 50b) and a clip (40), and further teaches;
Claims 2 and 10. The handle comprises a lock (first two teeth, annotated Fig. 3, below) configured to selectively prevent movement of the clip along the handle past the lock (Col. 5 and Fig. 5).  
Claims 3 and 11. The handle comprises multiple locks (first two teeth and second two teeth, annotated Fig. 3, below) at different locations along the handle (Col. 4-5 and Fig. 3).  
Claim 15. The handheld tool comprising: multiple locks (first two teeth and second two teeth, annotated Fig. 3, below) positioned along the handle, each lock configured to selectively prevent movement of the clip away from the projections along the handle past the lock; wherein one of the locks is configured, after the at least one component is secured, to prevent movement of the clip away from the projections and thereby prevent release of the at least one component from the tool (Col. 4-5 and Fig. 3).  
Claim 16. The handheld tool of Claim 15, wherein each lock comprises a raised projection (60) having: an angled top surface (annotated Fig. 3, below) configured to permit movement of the clip towards the projections; and a side surface (annotated Fig. 3, below) configured to block movement of the clip away from the projections.  
Claim 17. The handheld tool of Claim 16, wherein each lock further comprises slits (annotated Fig. 2, below) along multiple sides of the raised projection, the slits configured to permit the raised projection to be depressed so that the side surface no longer blocks movement of the clip away from the projections.  
Claim 20. The handheld tool of Claim 15, wherein the clip comprises a gap (inner region of 40) defining a space configured to accommodate a depressed one of the locks so that the clip is able to pass by the depressed lock while sliding along the handle.  
	Therefore, in view of Cameron’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Solomon’s handle to include multiple locks so that the collar could be locked in multiple position to hold different size objects and not be changed without disengaging the locks.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon.
Claim 14. Solomon does not recite the method of Claim 8, further comprising: placing the at least one component in a liquid bath using the tool.  
	However, Solomon does disclose that the at least one component is a plate.  One of ordinary skill in the art would know that Solomon’s plate could be placed in a liquid bath (such as a sink filled with water) using the tool.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Solomon’s method to include placing the at least one component in a liquid bath to clean it.
Allowable Subject Matter
Claim 19 is allowed.


    PNG
    media_image1.png
    539
    915
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    756
    media_image2.png
    Greyscale


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD P JARRETT/Primary Examiner, Art Unit 3652